Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated April 25, 1980 and made after a hearing, dismissing petitioner from his position as a police officer of the City of White Plains. Determination confirmed and proceeding dismissed on the merits, with costs. The determination of the respondent as to petitioner’s violation of the Rules, Regulations and Procedures of the Department of Public Safety, White Plains Police Bureau, is supported by substantial evidence (see Matter of Stork *580Rest. v Boland, 282 NY 256). Furthermore, the penalty imposed (termination of employment) was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). This is especially true in view of the fact that police departments are quasi-military organizations requiring strict discipline (see Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762), and this was not the first time that disciplinary charges against the petitioner had been sustained (see Matter of Williams v Police Dept. of City of N.Y., 50 NY2d 956). Gulotta, J.P., Margett, Weinstein and Thompson, JJ., concur.